Exhibit 4.1 CHESAPEAKE ENERGY CORPORATION, as Issuer, THE SUBSIDIARY GUARANTORS, as Guarantors, AND THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee INDENTURE DATED AS OF FEBRUARY 2, 2009 9.50% SENIOR NOTES DUE 2015 CROSS-REFERENCE TABLE TIA SECTION INDENTURE SECTION 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 7.08 (b) 7.08; 7.10 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.05 (b) 11.03 (c) 11.03 313 (a) 7.06 (b)(1) N.A. (b)(2) 7.06 (c) 7.06; 11.02 (d) 7.06 314 (a) 4.02; 4.03; 11.02 (b) N.A. (c)(1) 11.04 (c)(2) 11.04 (c)(3) N.A. (d) N.A. (e) 11.05 (f) N.A. 315 (a) 7.01(b) (b) 7.05; 11.02 (c) 7.01(a) (d) 7.01(c) (e) 6.11 316 (a)(last sentence) 2.09 (a)(1)(A) 6.05 (a)(1)(B) 6.02; 6.04; 9.02 (a)(2) N.A. (b) 6.07 (c) N.A. 317 (a)(1) 6.08 (a)(2) 6.09 (b) 2.04 318 (a) 11.01 318 (c) 11.01 N.A. means Not Applicable NOTE: This Cross-Reference table shall not, for any purpose, be deemed part of this Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01 Definitions 1 SECTION 1.02 Other Definitions 9 SECTION 1.03 Incorporation by Reference of Trust Indenture Act 10 SECTION 1.04 Rules of Construction 10 ARTICLE TWO THE SECURITIES SECTION 2.01 Form and Dating 11 SECTION 2.02 Execution and Authentication 11 SECTION 2.03 Registrar and Paying Agent 11 SECTION 2.04 Paying Agent to Hold Money in Trust 12 SECTION 2.05 Holder Lists 12 SECTION 2.06 Transfer and Exchange 12 SECTION 2.07 Replacement Securities 12 SECTION 2.08 Outstanding Securities 12 SECTION 2.09 Temporary Securities 13 SECTION 2.10 Cancellation 13 SECTION 2.11 Defaulted Interest 13 SECTION 2.12 CUSIP Numbers 13 SECTION 2.13 Issuance of Additional Securities 13 ARTICLE THREE REDEMPTION SECTION 3.01 Notice to Trustee 14 SECTION 3.02 Selection of Securities to Be Redeemed 14 SECTION 3.03 Notice of Redemption 14 SECTION 3.04 Effect of Notice of Redemption 15 SECTION 3.05 Deposit of Redemption Price 15 SECTION 3.06 Securities Redeemed in Part 15 SECTION 3.07 Optional Redemption at Make-Whole Price 15 ARTICLE FOUR COVENANTS SECTION 4.01 Payment of Securities 15 SECTION 4.02 SEC Reports 16 SECTION 4.03 Compliance Certificates 16 SECTION 4.04 Maintenance of Office or Agency 17 SECTION 4.05 Corporate Existence 17 SECTION 4.06 Waiver of Stay, Extension or Usury Laws 17 SECTION 4.07 Payment of Taxes and Other Claims 17 SECTION 4.08 Maintenance of Properties and Insurance 17 SECTION 4.09 Limitation on Liens Securing Indebtedness 18 SECTION 4.10 Limitation on Sale/Leaseback Transactions 18 ARTICLE FIVE SUCCESSOR CORPORATION SECTION 5.01 When Company May Merge, etc 19 SECTION 5.02 Successor Corporation Substituted 20 ARTICLE SIX DEFAULTS AND REMEDIES SECTION 6.01 Events of Default 20 SECTION 6.02 Acceleration 22 SECTION 6.03 Other Remedies 22 SECTION 6.04 Waiver of Past Defaults 22 SECTION 6.05 Control by Majority 22 SECTION 6.06 Limitation on Remedies 22 SECTION 6.07 Rights of Holders to Receive Payment 23 SECTION 6.08 Collection Suit by Trustee 23 SECTION 6.09 Trustee May File Proofs of Claim 23 SECTION 6.10 Priorities 23 SECTION 6.11 Undertaking for Costs 24 ARTICLE SEVEN TRUSTEE SECTION 7.01 Duties of Trustee 24 SECTION 7.02 Rights of Trustee 25 SECTION 7.03 Individual Rights of Trustee 26 SECTION 7.04 Trustee’s Disclaimer 26 SECTION 7.05 Notice of Defaults 26 SECTION 7.06 Reports by Trustee to Holders 26 SECTION 7.07 Compensation and Indemnity 26 SECTION 7.08 Replacement of Trustee 27 SECTION 7.09 Successor Trustee by Merger, etc 28 SECTION 7.10 Eligibility; Disqualification 28 SECTION 7.11 Preferential Collection of Claims Against Company 28 ARTICLE EIGHT DISCHARGE OF INDENTURE SECTION 8.01 Option to Effect Legal Defeasance or Covenant Defeasance 28 SECTION 8.02 Legal Defeasance and Discharge 28 SECTION 8.03 Covenant Defeasance 28 SECTION 8.04 Conditions to Legal or Covenant Defeasance 29 SECTION 8.05 Deposited Money and U.S. Government Securities to be Held in Trust; Other Miscellaneous Provisions 30 SECTION 8.06 Repayment to Company 30 SECTION 8.07 Reinstatement 30 ARTICLE
